     Case 2:19-cr-00296 Document 61 Filed 01/07/21 Page 1 of 12 PageID #: 679

                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                      CRIMINAL ACTION NO. 2:19-cr-00296

NICHOLAS ELIAS BOGGESS




                     MEMORANDUM OPINION AND ORDER

       Pending before the court is a Motion to Dismiss filed by Defendant Nicholas

Elias Boggess. [ECF No. 55]. Parties have responded [ECF No. 58] and replied [ECF

No. 59] and the Motion is ripe for decision. On December 3, 2019, the Government

filed an indictment against Defendant charging him with possession of a firearm not

registered under the National Firearms and Transfer Record in violation of 26 U.S.C.

§§ 5841, 5861(d), and 5871. [ECF No. 16]. Specifically, Defendant is charged with

knowingly possessing a pipe bomb, a destructive device, which was not registered.

Defendant filed this Motion to Dismiss on the grounds that 26 U.S.C.

§ 5861(d) is an unconstitutional exercise of the Taxing Power both facially and as

applied to Defendant. [ECF No. 55, at 1]. For the reasons stated below, Defendant’s

Motion to Dismiss is DENIED.

       I.    The Taxing Power

       “The Congress shall have Power To lay and collect Taxes, Duties, Imposts and

Excises, to pay the Debts and provide for the common Defence and general Welfare

of the United States,” U.S. Const. art. I, § 8, cl. 1, and “To make all Laws which shall
   Case 2:19-cr-00296 Document 61 Filed 01/07/21 Page 2 of 12 PageID #: 680

be necessary and proper for carrying into Execution the foregoing Power[],” id. cl. 18.

A tax passed by Congress that has a regulatory effect, “is not any less of a tax.”

Sonzinsky v. United States, 300 U.S. 506, 513 (1937).

      However, if an exaction passed into law by Congress is not a tax, but rather a

penalty, it needs to be supported by a different enumerated power in the Constitution.

See United States v. Constantine, 296 U.S. 287 (1935). Over time, the Supreme Court

has created guidance for determining whether an exaction is a tax or a penalty.

National Federation of Independent Business v. Sebelius, requires that I take a

“functional approach” to determining whether a tax is really—for constitutional

purposes—a tax. 567 U.S. 519, 565 (2012).

      There are three factors to consider when determining whether an exaction is a

tax or a penalty. First, how heavy of a burden the exaction imposes helps determine

if it is a tax or a penalty. A heavier burden weighs in favor of the exaction being a

penalty rather than a tax. Second, the inclusion of a scienter requirement would

weigh in favor of the exaction being a penalty rather than a tax. And, finally, who

administers and collects the tax helps determine whether an exaction is a tax or a

penalty. If the exaction is collected by the Department of the Treasury, that weighs

in favor of the exaction being a tax rather than a penalty.

      In Sebelius, the Supreme Court found that the Individual Mandate was

actually a tax and not a penalty because of its low burden, its lack of scienter

requirement, and because the payment was collected through the Internal Revenue

Service within the Department of the Treasury. Sebelius, 567 U.S. at 565–66. In The

Child Labor Tax Case, the Supreme Court determined that an exaction applied to

businesses that utilized child labor was actually a penalty rather than a tax because

                                          2
   Case 2:19-cr-00296 Document 61 Filed 01/07/21 Page 3 of 12 PageID #: 681

the burden of one tenth of a business’s revenue was a heavy one, there was a scienter

requirement that only applied to knowing utilizers of child labor, and it was collected

by the Department of Labor rather than by the Department of the Treasury. The

Child Labor Tax Case, 259 U.S. 20, 37 (1922).

      The Fourth Circuit Court of Appeals has clarified the test for “determining

whether an exaction, whatever Congress calls it, constitutes a tax.” Liberty

University, Inc. v. Lew, 733 F.3d 72, 96 (4th Cir. 2013). “Under that approach, the

‘essential feature’ of any tax is that ‘it produces at least some revenue for the

government.’ Additional characteristics indicative of a tax include: the absence of a

scienter requirement, collection by the Internal Revenue Service through the normal

means of taxation, and the absence of negative legal consequences beyond requiring

payment to the IRS.” Id. (quoting Sebelius, 567 U.S. at 565–66).

      In support of its power to tax, Congress possesses the power to enact statutes

that criminalize violations of tax laws. This power exists within the Necessary and

Proper Clause. U.S. Const. Art. I, § 8, cl. 18; United States v. Comstock, 560 U.S. 126,

137 (2010); see also Comstock, 560 U.S. at 156 (Alito, J., concurring) (“The Necessary

and Proper Clause provides the constitutional authority for most federal criminal

statutes. In other words, most federal criminal statutes rest upon a congressional

judgment that, in order to execute one or more of the powers conferred on Congress,

it is necessary and proper to criminalize certain conduct. . . .). “[I]n determining

whether the Necessary and Proper Clause grants Congress the legislative authority

to enact a particular federal statute, we look to see whether the statute constitutes a

means that is rationally related to the implementation of a constitutionally

enumerated power.” Comstock, 560 U.S. at 134 (quoting Sabri v. United States, 541

                                           3
   Case 2:19-cr-00296 Document 61 Filed 01/07/21 Page 4 of 12 PageID #: 682

U.S. 600, 605 (2004)). Therefore, the regulatory provisions of a taxing scheme need

only be “reasonably related to taxing purposes” to be upheld by the taxing power.

United States v. Aiken, 974 F.2d 446, 448 (4th Cir. 1992).

      II.    The National Firearms Act

      Housed within the Internal Revenue Code is the National Firearms Act (the

“Firearms Act”), a “comprehensive taxing scheme that regulates the manufacture,

sale, and transfer of certain specially dangerous concealable weapons.” United States

v. Aiken, 974 F.2d 446, 447 (4th Cir. 1992); 26 U.S.C. §§ 5801–5871.

             a. The Taxes

      The Firearms Act includes three taxes that apply to firearms importing,

making, or manufacturing. (1) Firearms importers, manufacturers, and dealers are

required to pay an annual occupational tax of either $500 or $1000, 26 U.S.C. § 5801;

(2) any time a firearm is transferred, the transferor must pay a transfer tax of $5 or

$200, § 5811; and (3) a making tax of $200 is required each time a person makes a

firearm, § 5821. These taxes produced over $44 million in occupational and excise

taxes in 2019. [ECF No. 58, at 6] (citing United States Department of Justice, Bureau

of Alcohol, Tobacco, Firearms and Explosives, Firearms Commerce in the United

States:         Annual          Statistical         Update          11           (2020),

https://www.atf.gov/firearms/docs/report/firearmscommercereport2020pdf/download

). The remainder of the Firearms Act is designed to assist in the revenue collection of

these three taxes: the occupational tax, the transfer tax, and the making tax.

             b. Enforcement Mechanisms

      Separate from these three taxes, the Firearms Act includes enforcement

mechanisms that induce firearms makers, importers, manufacturers, and transferors

                                          4
    Case 2:19-cr-00296 Document 61 Filed 01/07/21 Page 5 of 12 PageID #: 683

to pay the taxes applicable to them. These enforcement mechanisms include the

National Firearms Registration and Transfer Record and criminal penalties.

                        i. The National Firearms Registration and Transfer Record

       The Firearms Act requires the Secretary to “maintain a central registry of all

firearms in the United States which are not in the possession or under control of the

United States.” 26 U.S.C. § 5841(a). This registry is known as the National Firearms

Registration and Transfer Record and is maintained by the Bureau of Alcohol,

Tobacco, and Firearms. Id. “Each manufacturer, importer, and maker shall register

each firearm he manufactures, imports, or makes. Each firearm transferred shall be

registered to the transferee by the transferor.” Id. § 5841(b). A firearm cannot be

successfully registered without paying the making tax or filing for exemption from

the maker tax. 27 C.F.R. § 479.62(b)(1) (“If the making of the firearm is taxable, the

applicant shall submit a remittance in the amount of $200 with the application in

accordance with the instructions on the form . . . .”). Likewise, a transfer cannot be

recorded without paying the transfer tax or filing for an exemption.

                       ii. Criminal Penalties

       The Firearms Act then makes it unlawful for any person “to receive or possess

a firearm which is not registered to him in the National Firearms Registration and

Transfer Record.” 26 U.S.C. § 5861(d). 1 When a person fails to comply with the



       1  Under the National Firearms Act, a “destructive device” is considered a firearm. § 5845(a).
A destructive device is: (1) Any explosive, incendiary, or poison gas (A) bomb, (B) grenade, (C) rocket
having a propellant charge of more than four ounces, (D) missile having an explosive or incendiary
charge of more than one-quarter ounce, (E) mine, or (F) similar device; (2) any type of weapon by
whatever name known which will, or which may be readily converted to, expel a projectile by the action
of an explosive or other propellant, the barrel or barrels of which have a bore of more than one-half
inch in diameter, except a shotgun or shotgun shell which the Secretary finds is generally recognized
as particularly suitable for sporting purposes; and (3) any combination of parts either designed or
intended for use in converting any device into a destructive device as defined in subparagraphs (1) and
(2) and from which a destructive device may be readily assembled. The term “destructive device” shall
                                                  5
    Case 2:19-cr-00296 Document 61 Filed 01/07/21 Page 6 of 12 PageID #: 684

Firearms Act, which includes possessing an unregistered firearm, that person is

subject to a fine of $10,000, a term of imprisonment of not more than 10 years, or

both. Id. § 5871.

        In short, the portions of the Firearms Act relevant to this case require that any

firearms manufacturer register a newly made firearm and pay the making tax. Those

provisions then specify that possession of an unregistered firearm can result in a fine,

prison sentence, or both. Defendant contends that Congress did not have the power

to enact the Firearms Act and therefore the Government lacks the authority to charge

and prosecute Defendant with the crime of knowingly possessing an unregistered

firearm.

        III.    The Taxing Power and the Firearms Act

        The Supreme Court addressed the ability of Congress to enact the National

Firearms Act via the taxing power in Sonzinsky v. United States, 300 U.S. 506 (1937).

In that case, a firearms dealer challenged a conviction for failing to pay a $200 per

year dealer tax. Id. at 507. He argued that the dealer tax was actually a penalty

designed to suppress the sale of certain firearms. Id. at 512. The Supreme Court

rejected this argument, holding that the [Firearms Act] regulates only “in aid of a

revenue purpose.” Sonzinsky, 300 U.S. at 513. In Sebelius, the Supreme Court

reaffirmed Sonzinsky by pointing to the Firearms Act’s tax on sawed-off shotguns as

proof that “taxes that seek to influence conduct” are valid exercises of the taxing




not include any device which is neither designed nor redesigned for use as a signaling, pyrotechnic,
line throwing, safety, or similar device; surplus ordnance sold, loaned, or given by the Secretary of the
Army pursuant to the provisions of the 7684(2), 7685, or 7686 of title 10, United States Code; or any
other device which the Secretary finds is not likely to be used as a weapon, or is an antique or is a rifle
which the owner intends to use solely for sporting purposes. 26 U.S.C. § 5845(f).

                                                    6
   Case 2:19-cr-00296 Document 61 Filed 01/07/21 Page 7 of 12 PageID #: 685

power. Sebelius, 567 U.S. at 567; see also United States v. Cox, 906 F.3d 1170 (10th

Cir. 2018).

      Our Court of Appeals has also addressed the issue of whether the taxing power

supports the regulations of the National Firearms Act. In United States v. Aiken, the

United States Court of Appeals for the Fourth Circuit reaffirmed Sonzinsky as it

applied to the National Firearms Act and short barrel shot guns. 974 F.2d 446 (4th

Cir. 1992). In Aiken, the court examined whether the regulatory provisions of the

Firearms Act were “reasonably related to taxing purposes.” Id. at 448. It reasoned

that making it illegal to transfer or possess unregistered firearms would make it more

likely that firearms makers “pay the tax in the first place.” Id.

              Section 5861(d) making possession of an unregistered
              weapon unlawful is part of the web of regulation aiding
              enforcement of the transfer tax provision in § 5811. Having
              required payment of a transfer tax and registration as an
              aid in collection of that tax, Congress under the taxing
              power may reasonably impose a penalty on possession of
              unregistered weapons. Such a penalty imposed on
              transferees ultimately discourages the transferor on whom
              the tax is levied from transferring a firearm without paying
              the tax.

Id. at 448–49 (quoting United States v. Ross, 458 F.2d 1144, 1145 (5th Cir. 1992)).

      IV.     Discussion

      Defendant argues that Sonzinsky no longer controls and that under the

“functional   framework”     of   Sebelius,       prosecution   under   § 5861(d)   is   an

unconstitutional penalty, not supported by any power of Congress, rather than a tax.

Defendant’s argument primarily rests on changes that have been made to the

Firearms Act since 1937. First, Defendant offers that the burden imposed by

§ 5851(d) is unreasonably high because a fine of $10,000 or a term of imprisonment


                                              7
   Case 2:19-cr-00296 Document 61 Filed 01/07/21 Page 8 of 12 PageID #: 686

of 10 years can be imposed for failing to comply with the Firearms Act. Second,

Defendant argues that United States v. Freed and United States v. Staples imposed

a scienter requirement for violation of § 5861(d), making this section a penalty rather

than a tax. Third, Defendant points out that the Firearms Act is now administered

by the Bureau of Alcohol, Tobacco, and Firearms under the Department of Justice

rather than the Internal Revenue Service of the Department of the Treasury.

      Before addressing the arguments raised by Defendant, it is important to

remember the difference between the three taxes imposed by the Firearms Act and

the penalties imposed for failing to comply with the Firearms Act. The Firearms Act

imposes an annual occupational tax along with a maker tax and a transfer tax to be

paid whenever a firearm subject to the Act is made or transferred. Section 5871

imposes penalties for a failure to comply with the act by committing any of the acts

listed in § 5861, such as possessing an unregistered firearm.

             a. The Burden Imposed

      Defendant asserts that the Firearms Act imposes an impermissibly high

burden and is therefore an unconstitutional penalty rather than a valid exercise of

the taxing power because he is subject to imprisonment, a fine of $10,000, or both for

violating the Firearms Act. Defendant is mistaken when he points to the penalties

imposed for failing to register or possessing an unregistered firearm in § 5871 as the

burden that should be examined under the Sebelius framework. The tax burden that

Defendant is subject to under the Firearms Act is the burden of registering his

firearm and paying any taxes and fees associated with that registration. The

penalties under § 5871 are the penalties for failing to register and pay the taxes that

raise revenue.

                                          8
   Case 2:19-cr-00296 Document 61 Filed 01/07/21 Page 9 of 12 PageID #: 687

      The burden at issue is the burden imposed by the occupational, making, and

transfer taxes of the Firearms Act, not the burden imposed for failing to comply with

the Firearms Act. The occupational tax under the Firearms Act is never higher than

$1,000 per annum. The making tax and the transfer tax are both—at most—$200.

Surely, $200, or even $1,000, is not too heavy of a burden for an exaction to be

considered a tax. Section 5871 is a criminal penalty for failing to register the firearm

and therefore having failed to pay the making tax. It is within Congress’s

constitutional taxing power to impose such a criminal penalty to ensure that the

registration and making tax is complied with. I find that the reasonable tax burdens

imposed by the Firearms Act weigh in favor of the exaction being a tax.

             b. Scienter Requirement

      Defendant goes on to argue that United States v. Freed and United States v.

Staples added a scienter requirement to criminal prosecution under § 5861(d) and,

therefore, using the framework established by the Child Labor Tax Case and

Sebelius, enforcement under this section is not a tax but rather an unconstitutional

penalty. The Government correctly responded that the scienter is not as broad as

Defendant implies.

      Again, like in his argument about the severity of the burden, Defendant is once

again applying the “functional framework” to the penalty for failing to pay the tax

and not to the tax itself. In Freed, the Supreme Court of the United States read a

scienter requirement into the Firearms Act. It held that prosecution under § 5861(d)

did require the defendant to have knowledge that the item in question was a firearm.

United States v. Freed, 401 U.S. 601, 610 (1971). In Staples, the Court expanded the

scienter requirement established in Freed. In order to obtain a prosecution under

                                           9
  Case 2:19-cr-00296 Document 61 Filed 01/07/21 Page 10 of 12 PageID #: 688

§ 5861(d), the Government must prove beyond a reasonable doubt that the defendant

knew that the “features of his [firearm] brought it within the scope” of the Firearms

Act. Staples v. United States, 511 U.S. 600, 619 (1994).

      But this scienter requirement is not necessary for the tax itself to apply. Any

firearm within the scope of the Firearms Act is subject to the maker tax unless

exempted by statute, regardless of whether the responsible party knows that the

firearm is within the scope of the Act. Any firearm within the scope of the Firearms

Act that is transferred is subject to the transfer tax unless exempted by statute. The

scienter requirement is only applicable to criminal prosecution for a failure to register

the firearm and, therefore, a failure to pay the tax.

      In the Child Labor Tax Case, the scienter requirement was related to the tax

itself, not to a penalty imposed for failing to pay the tax. Employers were subject to

the tax in question only if they knowingly employed child workers. The Child Labor

Tax Case, 259 U.S. at 36–37. Similar to § 5861(d), the statute that makes tax evasion

a punishable offense, 26 U.S.C. § 7201, includes a scienter requirement of willfulness.

“Any person who willfully attempts in any manner to evade or defeat any tax imposed

by this title or the payment thereof shall, in addition to other penalties provided by

law, be guilty of a felony and, upon conviction thereof, shall be fined not more than

$100,000 . . ., or imprisoned not more than 5 years, or both, together with the costs of

prosecution.” Id. One could not argue that the scienter requirement of tax evasion

applies to the base tax in question. Because the scienter requirement of Freed and

Staples does not relate to the tax itself, I find that the scienter requirement for

prosecution under § 5861(d) does not turn any of the three taxes imposed by the

Firearms Act into an unconstitutional penalty.

                                           10
  Case 2:19-cr-00296 Document 61 Filed 01/07/21 Page 11 of 12 PageID #: 689

             c. Administration

      Defendant is correct that this tax scheme being overseen by the Bureau of

Alcohol Tobacco and Firearms does weigh in favor of this exaction being a penalty

rather than a tax such as in The Child Labor Tax Case. But, having found that the

other two factors under Sebelius so clearly point to the occupational tax, transfer tax,

and maker tax being taxes rather than unconstitutional penalties, this does not need

to be addressed further.

      V.     Conclusion

      Defendant’s argument that the consequences of § 5871 for violating § 5861(d)

are unconstitutional penalties fails principally for attempting to apply the functional

framework of Sebelius to the potential penalty for failing to register a firearm and

pay the maker tax rather than to the tax itself. When applied to any of the three taxes

imposed by the Firearms Act, it is clear that none of them are unconstitutional

penalties and that the penalties section of § 5871 is created in an effort to encourage

registration and revenue collection via maker and transfer taxes. At bottom, an

application of the “functional framework” of Sebelius does not take this case outside

of the holdings of Sonzinsky and Aiken.

      Having determined that the taxes imposed by the Firearms Act remain a

legitimate exercise of Congress’s taxing power, the only remaining question is

whether the enforcement mechanisms employed by Congress to effectuate revenue

collection are “reasonably related” to the taxing purpose. Aiken, 974 F.2d at 448. As

discussed above, requiring the registration of firearms and recording of transfers

makes it far more likely that the making and transfer taxes will be paid and collected.

Criminalizing possession of an unregistered firearm makes it far more likely that a

                                          11
  Case 2:19-cr-00296 Document 61 Filed 01/07/21 Page 12 of 12 PageID #: 690

firearm maker will register the firearm and pay the making tax. The registration

requirement and penalty for possessing an unregistered weapon are reasonably

related to the taxing power and revenue generation. United States v. Aiken, 974 F.2d

446, 448–49 (4th Cir. 1992); see Sonzinsky v. United States, 300 U.S. 506, 514 (1937).

Therefore, the National Firearms Act and the penalties imposed for violating it

remain a constitutional application of Congress’s authority. Defendant’s Motion to

Dismiss [ECF No. 55] is DENIED.

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal. The court further DIRECTS the Clerk to post a copy of this

published opinion on the court’s website, www.wvsd.uscourts.gov.

                                       ENTER:       January 7, 2021




                                         12
